UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE ALVARO DOLORES, JOSE HUGO
ROMERO VENTURA, ELIBERTO GIL, LUIS
CARCAMO, EFREN VALENTIN, and STEVEN
MORALES, on behalf of themselves and all other
similarly situated,

Plaintiffs,
-against-

TITAN CONSTRUCTION SERVICES LLC.,
MUCU CONTRACTING CORP., REGALADO
CONTRACTING, INC., EL CASTILLO
CONTRACTING CORP., AMADOR GARCIA,
JOSE INAKY GARCIA, JUAN GARCIA,
CESARIO MUCU, and ERIC MERCADO,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ 3/25/2020

 

19 Civ. 11056 (AT)

ORDER

Having reviewed the parties’ letters, ECF Nos. 21 and 24, it is hereby ORDERED that:

1. By April 22, 2020, Defendants Titan Construction Services, LLC, Jose Inaky
Garcia, and Juan Garcia (collectively, the “Moving Defendants”), shall file their

motion to dismiss;

2. By May 13, 2020, Plaintiffs shall file their opposition; and
3. By May 27, 2020, Moving Defendants shall file their reply, if any.

SO ORDERED.

Dated: March 25, 2020
New York, New York

Og-

 

ANALISA TORRES
United States District Judge
